Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 12/19/2019. 
Claims 1-20 have been examined and are pending herein.

Response to Amendment/Arguments
35 USC § 103: Claims 1-9 and 15-20 were previously rejected under 35 U.S.C. 103 for obviousness based upon US 2018/0310044 to Wittke, in view of US 2019/0141398 to Auxer.  Claims 10-14 were previously rejected under 35 U.S.C. 103 for obviousness based upon Wittke in view of Auxer in further view of Loheide US 2018/0343476.  The Applicant traverses the rejection.

Applicant: In pages 9-11 of the Applicants Remarks, the Applicant argues that the rejections did not address the recitation that the causing of the MPD to present the prompt is "responsive to at least the detecting", and (ii) the rejections did not address the recitation that the prompt is "for user approval for the MPD to present video content from the first VOD service".

 Examiner: The Examiner respectfully disagrees.
Claim 1 reads, in part:
“…detecting that the MPD is in a content-selection mode, the detecting being conducted when the first VOD service is not in use at the MPD, responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service…”. 
 The Examiner believes the Applicant may be taking a narrower interpretation of the scope of the claim. Given the broadest reasonable interpretation (BRI) of the claims as written, the claim language regarding “detecting that the MPD is in a content-selection mode, the detecting being conducted when the first VOD service is not in use at the MPD” is taught by Wittke-Auxer. Detection of content selection mode is disclosed in Wittke, at least [0044-0045] machine analysis of viewing histories are performed to recommend similar content. Auxer discloses presentation history throughout the disclosure, as well.  In the Inventors instant specification [0007], it is recited “the computing system could detect, based on similar machine analysis, that the MPD is currently presenting a content-selection menu of another VOD service or has just finished presenting a content item (e.g., a movie or television program) of the other VOD service”. A history is typically connected with “past events” therefore, the VOD service would not be in use at the time of content selection mode.
The claim language regarding “responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service” is taught by Wittke and Auxer. The instant specification defines “detecting that the MPD is in content selection mode” as the MPD has just finished presenting a content item (e.g., a movie or television program).  In Auxer [0095] Media guidance application recommends similar content, based on historical user activity. In [0008, 0045] the media guidance application will recommend the user selects the “watch list” of Amazon Video based on the historical data of Netflix. 
Further, it is not novel in the art to detect, by machine analysis, that a device has just finished presenting a content item (e.g., a movie or television program),, i.e. recently watched, and in response to the detection, provide recommendations to a user based on that recently watched program or other historical viewing data. Presenting recommended content on the display is a “prompt for user approval” where a user accepts the recommendation or not. This is disclosed throughout Wittke and Auxer. 
Based on the above reasoning, Wittke-Auxer discloses the features in question “…detecting that the MPD is in a content-selection mode, the detecting being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittke (US 2018/0310044), in view of Auxer (US 2019/0141398).

Regarding claims 1, 18, and 20:
Wittke discloses:
processing unit (Fig. 1);
 non-transitory data storage ([0061] non-transitory computer readable media); and program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations including: 
detecting that the MPD ([0062] smart television) is in a content-selection mode, the detecting being conducted when the first VOD service is not in use at the MPD ([0002} an interactive program guide, a service application selection window including dynamic icons. The media guidance application may display a NETFLIX application icon and an AMAZON VIDEO application icon on the APPLE TV screen. NETFLIX is a trademark owned by Netflix, Inc. and AMAZON VIDEO is a trademark owned by Amazon, Inc; [0060, 0066, 0069]  Non-linear programming may include content from different content sources including on-demand content (e.g., VOD), Internet content (e.g., streaming media), including HBO On Demand). 
While Wittke discloses user approval for the MPD to present video content from the first VOD service, and responsive to at least the user approval, causing the MPD to present the video content from the first VOD service ([0002] the media guidance application may present a service application window to the user that includes icons representing service applications, such as Netflix and Amazon Video, awaiting selection by the user to present media content), 
Wittke fails to explicitly disclose:
 causing the MPD to present a prompt.
However, in analogous art, Auxer discloses causing the MPD to present a prompt ([0139] control circuitry generates a prompt to the user allowing the user to create a Netflix account or allow the user to download a media asset from another source, etc).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings Wittke and Auxer, for the purpose of providing subscription options to the user and allowing access to media assets (abstract). 

Regarding claim 2:
Wittke-Auxer discloses:
wherein the first VOD service not being in use at the MPD comprises (i) the MPD not presenting any video content from the first VOD service and (ii) the MPD not presenting any content-selection menu of the first VOD service ([0002] a service application window including icons of logos to streaming services [0004] the media guidance application may display, on the APPLE TV, a NETFLIX application icon, corresponding to the NETFLIX application, represented by the NETFLIX application logo and an AMAZON VIDEO application icon, corresponding to the AMAZON VIDEO application, represented by the AMAZON VIDEO application logo). The service application window displays logos for a user to select a service.
 
Regarding claim 3:
Wittke-Auxer discloses:
content-selection mode comprises detecting, based on machine analysis of video content presented by the MPD, that the MPD is in the content-selection mode (Wittke [0002] “Recently Watched”).  

Regarding claim 4: 
Wittke-Auxer discloses:
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD is presenting a VOD-service-selection menu that includes, as menu items, a plurality of VOD services, for user selection of a VOD service from among the plurality of VOD services ([0060, 0066, 0069] pay-per-view, video-on demand content [0092] Content source 516 may include one or more types of content distribution equipment including a television distribution facility, cable system headend, satellite distribution facility, programming sources (e.g., television broadcasters, such as NBC, ABC, HBO, etc.), intermediate distribution facilities and/or servers, Internet providers, on-demand media servers, and other content providers).  

Regarding claim 5:
Wittke-Auxer discloses:
wherein detecting that the MPD is in the content-selection mode further comprises detecting that the MPD presenting of the VOD- service-selection menu currently highlights for selection a second VOD service of the plurality of VOD services (Wittke [0065] and Fig. 2 - With a user input device, a user can select program listings by moving highlight region 210. Information relating to the program listing selected by highlight region 210 may be provided in program information region 212). Any of the services from the selection window may be maneuvered by the remote control and highlighting the icons for selection.  

Regarding claim 6:
Wittke-Auxer discloses:
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD is presenting a content-selection menu of a second VOD service, wherein causing the MPD to present the prompt for user approval for the MPD to present video content from the first VOD service helps to facilitate transition from use of the second VOD service to use of the first VOD service (Wittke [0065, 0066, 0092]).   Wittke discloses highlighting a region upon selecting a service from the service application window and further discloses the multiple types of content providers that can be selected from, i.e. pay-per-view, On-demand, HBO, NBC, Netflix, etc.

Regarding claim 7:
Wittke-Auxer discloses:
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD has just finished presenting a contentMcDONNELL BOEHNEN HULBERT & BERGHOFF LLP 300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001(Attorney Docket No. 19-002)item from a second VOD service, the content item being selected from the group consisting of a television program and a movie.  Wittke discloses selecting a service from the service application window and further discloses the multiple types of content/ sources providers that can be selected from, i.e. pay-per-view, On-demand, HBO, NBC, Netflix,  Roku, Amazon Video, television broadcasts, any-non-linear programming, etc.

Regarding claim 8:
Wittke-Auxer discloses:
wherein detecting, based on machine analysis of video content presented by the MPD, that the MPD is in the content-selection mode comprises: using template matching as a basis to detect that the video content presented by the MPD matches video content pre-associated with the MPD being in the content-selection mode.  (Wittke - The media guidance application identifies the media content received at the user’s device [0095] the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information; [0070-0071] This personalized experience may be created by allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences.).

Regarding claim 9:
Wittke-Auxer discloses:
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD has just powered on. Wittke’s control circuitry comprises memory storing instructions of the device may implement certain local commands and me be used to launch a boot up routine and or other instructions [0077]. 

Regarding claim 15:
Wittke-Auxer discloses:
responding to the detecting by notifying a network server of the detecting, wherein causing the MPD to present the prompt comprises receiving from the network server, in response to the notifying, a message to which the processing unit responds by causing the MPD to present the prompt.  The media guidance application receives a selection of a service state “Recently Watched” “Trending” “Watch List” by the user, i.e. communicating with the server ([0002]). 

Regarding claim 16:
Wittke-Auxer discloses:
wherein presenting the prompt for user approval for the MPD to present video content from the first VOD service comprises presenting a video-content overlay that sets forth a message prompting for the user approval for the MPD to present video content from the first VOD service (Auxer [0076] FIGS. 2-3 are illustrated as full screen displays, they may also be fully or partially overlaid over content being displayed. A user may indicate a desire to access content information by selecting a selectable option provided in a display screen; [0081] VOD options).  

Regarding claim 17:
	Wittke-Auxer discloses:
 	wherein the MPD comprises a television ([0062] devices for accessing the content described above, such as a television, a Smart TV…).  

Regarding claim 19:
Wittke-Auxer discloses:
receiving the user approval in response to the presented prompt; and responsive to at least the received user approval, causing the MPD to present the video content from the first VOD service ([0002] the media guidance application may present a service application window to the user that includes icons representing service applications, such as Netflix and Amazon Video, awaiting selection by the user to present media content).  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wittke (US 2018/0310044), in view of Auxer (US 2019/0141398), in further view of Loheide (US 2018/0343476)

Regarding claim 10:
Wittke-Auxer discloses:
based on the identifying, configuring the prompt for user approval for the MPD to present video content from the first VOD service to be a prompt for user approval for the MPD to present video content that is of the identified content type (see claim 1 above).  
Wittke-Auxer fails to explicitly disclose:
identifying, based on automatic content recognition (ACR) of content presented by one or more media presentation devices, a preference for a particular content type.
However, in an analogous art, Loheide discloses identifying, based on automatic content recognition (ACR) of content presented by one or more media presentation devices, a preference for a particular content type ([0020, 0051] the media device is equipped with automatic content recognition (ACR); [0033, 0054] The content/watermark/trigger recognizer may comprise suitable logic, circuitry, and interfaces that may be configured to identify trigger identifiers, inserted watermarks, or media content based on fingerprints at the client device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Wittke-Auxer, to include automatic content recognition, as taught by Loheide, for the purpose of improving the measure of intent or interest of users to purchase products or services that are promoted through the promotional content while watching programming content (abstract).

Regarding claim 11:
Wittke-Auxer-Loheide discloses:
wherein the one or more media presentation devices is the MPD (Wittke [0062] set-top-box, smart TV, mobile device, etc).  
 
Regarding claim 12:
Wittke-Auxer-Loheide discloses:
wherein the MPD is associated with a user account, and wherein the one or more media presentation devices includes a plurality of media presentation devices associated with the user account (Wittke [0074] Users may access content and the media guidance application (and its display screens described above and below) from one or more of their user equipment devices. Menu options are personalized based on the users account associated with the set-top-box or smart TV as described. FIG. 4 shows a generalized embodiment of illustrative user equipment device 400. More specific implementations of user equipment devices are discussed below in connection with FIG. 5.).  

Regarding claim 13:
Wittke-Auxer-Loheide discloses:
wherein identifying the preference for the particular content type comprises identifying the preference for the particular content type based on determining that the one or more media presentation devices have presented content of the particular content type. Wittke [0095] the media guidance data may include viewer data. The viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc.).This data is used to identify content of interest to the user.

Regarding claim 14:
Wittke-Auxer-Loheide discloses:
wherein identifying the preference for the particular content type comprises identifying the preference for the particular content type based on determining that the one or more media presentation devices have presented content of the particular content type at a particular time of day, and wherein configuring the prompt is further based on the detecting being at the particular time of day as well (Wittke [0095] In some embodiments, the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc.)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421                                                                                                                                                                                             /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421